Exhibit 10.2 EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered effective as of March 14, 2008 (“Effective Date”), between GTX Corp, a Nevada corporation, (the “Company”), and Patrick Bertagna, an individual (the “Executive”). RECITALS: A. The Company is a Personal Location Service business that integrates GPS technology into footwear and other products (the “Business”). B. Executive wishes to work for the Company and the Company wishes to employ Executive pursuant to the terms and provisions of this Agreement. NOW, THEREFORE, in consideration of the mutual agreements herein made, the Company and the Executive hereby agree as follows: 1.Employment.The Company hereby agrees to employ Executive as Chief Executive Officer of the Company, and Executive hereby accepts such employment, upon the terms and conditions hereinafter set forth.During the "Term" (including any renewals thereof), as defined herein, Executive’s duties and responsibilities shall be duties generally performed by Chief Executive Officers of publicly traded companies with a similar Business.Executive shall report to the Board of Directors of the Company.The Company will provide appropriate staff and office space within Los Angeles County or Orange County.Executive shall devote the time and effort necessary to perform his duties to the Company, provided, however, that Executive shall not be prevented from serving as a director in other companies or investing his personal assets or personal time in investments or business entities which are not a Competitive Business, as hereinafter defined. 2.Compensation/Benefits. a.Salary.Company shall pay Executive a base salary of One Hundred and Fifty Thousand Dollars ($150,000) per year.Said salary shall be paid in twenty-four (24) equal payments which shall be paid on the 15th and the last day of each calendar month (the “Base Salary”). b.Equity Compensation.As a signing bonus, Executive shall receive One Hundred and Fifty Thousand (150,000) shares of the Company’s common stock pursuant to the Company’s 2008 Equity Compensation Plan.In addition, Executive shall receive Seven Hundred and Fifty Thousand (750,000) Incentive Stock Options to acquire shares of the Company’s common stock at a price equal to the fair market value on the date such options are granted by the Company’s board of directors (hereafter, the “Options”).So long as the Executive remains employed by the Company, the Options shall vest over 36 months with one-third (250,000) vesting on the first anniversary of this Agreement and two-thirds (500,000) vesting at a rate of 20,834 each month for Twenty Three (23) months beginning on the 13-month anniversary of the Effective Date and the remaining 20,818 Options shall vest on the 3-year anniversary of the Effective Date. The vested Options may be exercised at any time following the date of vesting for a period of three years.Vested Options may be exercised for 90 days after termination of Executive’s employment with the Company. 1 c.Performance Bonus.The Company shall pay Executive a bonus, as determined by the Board of Directors, in an amount not less than Fifteen Percent (15%) of Executive’s yearly compensation, to be paid in cash or stock at the Company’s sole discretion, if the Company has in increase in year over year revenues and the Executive performs his duties (i) within the time frame budgeted for such duties and (ii) at or below the cost budgeted for such duties. d.Additional Bonus.The Company shall pay Executive a bonus, to be paid in cash or stock at the Company’s sole discretion, equal to $12,500 for every one million warrants that are exercised by Jupili. e.Employee Benefits.The Executive shall be entitled to participate in all benefit programs of the Company currently existing or hereafter made available by the Board of Directors to other executive employees, including, but not limited to, pension and other retirement plans, including any 401K Plan, group life insurance, dental, hospitalization, surgical and major medical coverage, sick leave, salary continuation, vacation and holidays, long-term disability and other benefits. f.Other Benefits. The Company shall pay Executive an amount equal to Ten percent (10%) of his annual salary to be used for expenses for (a) the lease, maintenance and operation of an automobile, (b) cellular telephone charges, (c) undesignated travel and entertainment expenses, and (d) medical, dental and vision expenses if the Company does not have a medical, dental and vision plan in place within Six (6) months of the Effective Date; and such amount shall be payable in Twenty Four (24) equal monthly installments on the 15th and last day of each calendar month. g.Vacation.During each calendar year of the Company, the Executive shall be entitled to Three (3) weeks of paid vacation time in year one and Four (4) weeks of paid vacation time in year two, in addition to standard legal holidays in both years. h.Business Expense Reimbursement.The Executive shall be entitled to receive reimbursement for reasonable, out-of-pocket expenses incurred in accordance with Company policies established by the Board of Directors and Executive shall provide appropriate written documentation evidencing such expenses so as to enable the Company to deduct them for federal income tax purposes. 3.Term.The Term of employment hereunder will commence as of the Effective Date and end two (2) years from the Effective Date (“Term”), unless terminated pursuant to Section 4 of this Agreement.The Term shall automatically renew (“Renewal Term”) for successive one (1) year terms, unless written notification is provided by either party no less than 60 days prior to the expiration of the Term. 2 4.Death, Disability and Termination. a.Death.In the event of the death of the Executive during the Term or the Renewal Term of the Agreement, salary shall be paid to the Executive's designated beneficiary, or, in the absence of such designation, to the estate or other legal representative of the Executive only for the period ending at the date of death.
